                                                                                   • - 1 ► •   .   j •   n    ?
                                                                               I                   .fi u! V.
                   IN THE UNITED STATES DISTRICT COURT

                                                                                                   AHIOMU
                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                               SAVANNAH DIVISION
                                                                         c O. U i w jn.T L. (' ij A.


THE UNITED STATES OF AMERICA,

                   Plaintiff,
V.                                                   4:19CR90


CHASE DAVIS,

                Defendant.




                                    ORDER




     Counsel    in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions      have      been. resolved                         by

agreement.     Therefore,       a   hearing     in      this      case   is          deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this                         August,     2019.



                                      IRISTOPHER     L.    RAY
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN    DISTRICT        OF GEORGIA
